Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 12, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receive from an account holder of an account, one or more sets of coupon data associated with one or more discounts, wherein each of the one or more sets of coupon data comprises a merchant name and a transaction limit on a number of times a coupon is permitted to be used by the account holder; associate the one or more sets of coupon data with the account based on authorization data received, the authorization data comprising data that identifies the account holder; determine a match between the authorization data and account information of an account associated with the account holder; receive, from one or more merchants, transaction data relating to one or more transactions associated with the account, the transaction data comprising one or more merchant identifiers for the one or more transactions; identify the account from the transaction data received from the one or more merchants; access the account of the account holder; determine whether the account has been linked to any coupon data; when the account has been linked to at least a first set of coupon data of the one or more sets of coupon data, compare the first set of coupon data with the transaction data to determine whether a merchant name associated with the first set of coupon data at least partially matches a merchant identifier of the transaction data; and generate a reduced transaction amount by reducing a transaction amount based on a discount associated with the first set of the sets of the coupon data after determining that the merchant name associated with the first set of coupon data matches the merchant identifier of the transaction data; and charge a payment card of the account holder by the reduced transaction amount.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are considered one or more processors;  memory in communication with the one or more processors and storing instructions a network, a mobile device.  These are considered generic.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-11, 13-15, 17-20 are not considered directed to any additional non-abstract claim elements.  No additional elements are found here.  The OCR and barcodes are considered generic. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-14, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muthugopalakrishnan (20120066047) hereinafter referred to as “Muth”.
Claims 1, 12, 16. Muth discloses a system comprising: one or more processors; and memory in communication with the one or more processors and storing instructions that (Fig. 1), when executed by the one or more processors, are configured to cause the system to: 
receive, via a network and from a mobile device of an account holder of an account, one or more sets of coupon data associated with one or more discounts (see mobile at [70] with account identifier, see account identifier and coupon and phone at [37]), wherein each of the one or more sets of coupon data comprises a merchant name and a transaction limit on a number of times a coupon is permitted to be used by the account holder (see coupon and limit at [41, 55, 92]; see retailer’s loyalty account/program at [68] for identifying merchant, also retailer is identified at [80] and [103]); 
associate the one or more sets of coupon data with the account based on authorization data received from the mobile device, the authorization data comprising data that identifies the account holder (see mobile at [70] with account identifier, see account identifier and coupon and phone at [37]); 
determine a match between the authorization data and account information of an account associated with the account holder (see mobile at [70] with account identifier, see account identifier and coupon and phone at [37]; also see unique user data at [51]); 
receive, from one or more merchants, transaction data relating to one or more transactions associated with the account, the transaction data comprising one or more merchant identifiers for the one or more transactions (see retailer’s loyalty account/program at [68] for identifying merchant, also retailer is identified at [80] and [103]); 
identify the account from the transaction data received from the one or more merchants ([39]); 
access the account of the account holder ([39]); 
determine whether the account has been linked to any coupon data ([39]); 
when the account has been linked to at least a first set of coupon data of the one or more sets of coupon data, compare the first set of coupon data with the transaction data to determine whether a merchant name associated with the first set of coupon data at least partially matches a merchant identifier of the transaction data (see retailer’s loyalty account/program at [68] for identifying merchant, also retailer is identified at [80] and [103]); and 
generate a reduced transaction amount by reducing a transaction amount based on a discount associated with the first set of the sets of the coupon data after determining that the merchant name associated with the first set of coupon data matches the merchant identifier of the transaction data (see retailer’s loyalty account/program at [68] for identifying merchant, also retailer is identified at [80] and [103]; also see redeem/redemption at [39] and see retailer and reduce at [86] ); and 
charge a payment card of the account holder by the reduced transaction amount (see credit card at [39], also see retailer and reduce at [86]). 
In further regards to claim 12, receive, Muth discloses from a merchant system, first transaction data relating to a first transaction associated with the first financial account, the first transaction data comprising a merchant identifier, a transaction amount, and a first financial account identifier (see retailer’s loyalty account/program at [68] for identifying merchant, also retailer is identified at [80] and [103]; for amount see [86]; for financial account id see card at [39, 40, 69] ); identify the first financial account from the first financial account identifier (for financial account id see card at [39, 40, 69]).
Claim 2. Muth further discloses the system of claim 1, Muth further discloses wherein the one more sets of coupon data comprises a threshold value and the one or more processors are configured to determine whether a qualifying transaction has occurred based on the threshold value (see coupon and limit at [41, 55, 92]).
Claim 3. Muth further discloses the system of claim 2, wherein the threshold value is a minimum purchase amount (see Fig. 4 with item 414 and min price), the transaction data comprises a transaction amount for one of the transactions [86], and the one or more processors are configured to determine that a qualifying transaction has occurred when the transaction amount is greater than or equal to the min purchase amount  (see Fig. 4 with item 414 and min price; see [123] and checking offer is valid). 
Claim 7. Muth further discloses the system of claim 1, wherein the one or more sets of coupon data comprises an image of a coupon captured by the mobile device, and wherein the memory storing further instructions that, when executed by the one or more processors, are configured to cause the system to recognize the coupon data from the image of the coupon (see phone at [40, 58], see “[70]…a mobile phone… allowing the retailer to scan the device, or allowing the retailer to see or scan information displayed by the device”).
Claim 8. Muth further discloses the system of claim 1, wherein determining whether the account has been linked to any coupon data further comprises:
determining whether the transaction limit associated with the first set of coupon data has been met (see coupon and limit at [41, 55, 92]);
when the transaction limit has been met, deleting the first set of coupon data from the account and determining that the account has not been linked to the first set of coupon data to prevent the transaction amount from being reduced by the one or more discounts associated with the first set of coupon data (see coupon and limit at [41, 55, 92]; see removed and coupon at [123, 82, 99, 118]); and
when the transaction limit has not been met, determining that the account has been linked to the first set of coupon data and reducing the transaction limit by one increment (see coupon and limit at [41, 55, 92]).
Claim 9. Muth further discloses the system of claim 1, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to compare the one or more sets of coupon data received from the mobile device of the account holder with previously stored coupon data to verify that each of the sets of coupon data is valid before associating a respective set of coupon data with the account ([123]).
Claim 10. Muth further discloses the system of claim 1, wherein the one or more processors are configured to associate the first set of coupon data with the account of the account holder by storing the one or more sets of coupon data with a link to the account of the account holder in a database ([37, 51]).
Claim 11. Muth further discloses the system of claim 10, wherein the system is further configured to associate the first set of coupon data with the account of the account holder by adding information to the account of the account holder indicating that the account of the account holder is linked to the coupon data ([37, 51, 70]).
Claim 13, 17. Muth further discloses the system of claim 12, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to: responsive to determining that either (i) the first financial account has not been previously linked to any coupon data or (ii) the merchant name is not associated with the merchant identifier of the first transaction data, charge the first payment card by the transaction amount to complete the first transaction (see checking coupon is valid at [123]; see citations above for retailer linked coupons).
Claim 14, 18, 19. Muth further discloses the system of claim 12, wherein:
the coupon data directly linked to the first financial account is further associated with at least a second coupon, the coupon data associated with the second coupon comprising a second merchant name, a second discount, and a second transaction limit (see Figs. 4, 5);
determining whether the account holder previously linked any coupon data to the first financial account further comprises:
identifying the coupon data associated with the second coupon;
determining whether the second transaction limit associated with the coupon data associated with the second coupon has been met;
when the second transaction limit has been met (see coupon and limit at [41, 55, 92]), deleting the coupon data associated with the second coupon from the first financial account (see removed and coupon at [123, 82, 99, 118]); and
when the second transaction limit has not been met, determining that the first financial account has been linked to the coupon data associated with the second coupon and reducing the second transaction limit by one increment (see [41, 55, 92]); and the one or more processors are further configured to cause the system to: responsive to determining that the first financial account has been previously linked to the coupon data associated with the second coupon, compare the coupon data associated with the second coupon with the first transaction data to determine whether the second merchant name is associated with the merchant identifier of the first transaction data (see retailer’s loyalty account/program at [68] for identifying merchant, also retailer is identified at [80] and [103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Muthugopalakrishnan (20120066047) hereinafter referred to as “Muth”.
Claim 4. Muth does not explicitly disclose the system of claim 1, wherein the mobile device captures the one or more sets of coupon data by scanning a bar code on a paper coupon. However, Muth discloses link coupons and mobile device (see mobile at [70] with account identifier, see account identifier and coupon and phone at [37]) and coupons with bar code [50, 72] and scanning [69, 70].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Muth’s scanning coupon barcodes to Muth’s linking coupons to a mobile device.  One would have been motivated to do this in order to better link coupons.

Claims 5, 6, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muthugopalakrishnan (20120066047) hereinafter referred to as “Muth” in view of Official Notice.
	Claim 5. Muth does not explicitly the system of claim 1, further comprising a statement processor that generates an account statement that includes a credit.  However, Muth discloses credit and loyalty cards [39].  And, Examiner takes Official Notice that credit and loyalty cards have account statements and include credits.  Also, loyalty cards are known to accumulate points which are interpreted as a credit.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add account statements and credit to Muth’s credit and loyalty accounts with cards.  One would have been motivated to do this in order to better utilize common credit and loyalty features.
Claim 6. Muth does not explicitly the system of claim 1, wherein the one or more sets of coupon data comprises information derived from optical character recognition on the mobile device.  However, Muth discloses link coupons and mobile device (see mobile at [70] with account identifier, see account identifier and coupon and phone at [37]) and coupons with bar code [50, 72] and scanning [69, 70].  And, Examiner takes Official Notice that OCR is an old and well known way to scan data.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add OCR to Muth’s scanning coupon barcodes and Muth’s linking coupons to a mobile device.  One would have been motivated to do this in order to better link coupon info.
Claims 15, 20. Muth discloses the system of claim 12, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to: receive, from a mobile device of the account holder, geographic location information indicative of location where the coupon was distributed (see distribution log and geographic info [52, 53, 55]) and where the coupon was redeemed (see geographic at [113]) and charging the first payment card by the reduced transaction amount [86].  Muth further discloses tracking the geographic location information to form tracking information; and provide the tracking information to at least the merchant system ([52, 53, 55]).  Muth further discloses Target geography [101] and targeted reward systems [120] and unique user data [51].   Muth does not explicitly disclose tokenizing to make anonymous the geographic info of the user.  However, 
Examiner takes Official Notice that tokenizing to make anonymous is old and well known.  This is a common technique to protect data.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add tokenizing to make anonymous to Muth’s tracking geography and targeting based on geography and Muth’s unique user data.  One would have been motivated to do this in order to track and target while also protecting data.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roberts and the other Muthugopalakrishnan prior art discloses relevant features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
10/20/22